— Judgment, Supreme Court, Bronx County (Michael A. Gross, J.), rendered November 4, 2009, as amended December 21, 2009, convicting defendant, after a jury trial, of robbery in the first degree and assault in the second degree, and sentencing him, as a second violent felony offender, to an aggregate term of 23 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. There was ample evidence of defendant’s accessorial liability, including evidence that he threatened the victims and demanded money.
We perceive no basis for reducing the sentence.
We have considered and rejected defendant’s pro se claims. *923Concur — Tom, J.P., Mazzarelli, Saxe, Catterson and DeGrasse, JJ.